The opinion of the court was delivered by
Ross, J.
The material facts confessed by the demurrer are, that the orator and his brother, since deceased, as partners, had a claim against the estate of David H. Sumner, of which the late B. H. Steele was executor; that they presented it to the commissioners for allowance, and the estate presented a counter claim ; that some portions of the claims which rested in account had n.ot been fully and definitely ascertained at the time of the last session of the commissioners, and, that the return of their report to the Probate Court might not be delayed, at the request of the executor and on his promise to adjust with them the balance due on their claim and to pay the same, they withdrew their claim from the commissioners, who thereupon made their report to the Probate Court; that subsequently they adjusted the claim with the executor, and he gave his note as such executor for the balance *541thus agreed upon, a 'part of which had been paid by the transfer of some real estate belonging to said estate; that the estate remains unsettled, and no dividends have been declared’ by the Probate Court to the creditors, and that Steele’s estate has been fully settled. On these facts the orator asks the Court of Chancery to decree that the present administrator de bonis non shall pay the amount due on said Steele’s note, or on their claim, out of the assets of the estate, or that their claim be placed on the list of claims on file in the Probate Court, allowed by the commissioners. The orator does not claim that he was induced to withdraw the claim from the consideration of the commissioners through any fraud, deception, or misconduct of the executor. The only inducement or consideration alleged for the withdrawal of the claim is the promise of the executor to adjust with them the balance due, and to pay the same.
I. Did this promise of the executor bind the estate ? It is entirely clear that it did not. The estate was represented as insolvent. By the provisions of the statute, in such cases all claims against the estate not presented to and allowed by the commissioners — with certain exceptions in which the orator’s claim is not included — are absolutely barred. The claims thus allowed and returned to the Probate Court form the basis for the distribution of the estate. The executor or administrator has no authority or right to adjust or allow any claim against such estates, nor to waive the operation by the statute bar. To allow him any such fight or authority, would throw the settlement of such estates into the greatest confusion and uncertainty. The Probate Court would never have any certain basis on which to make distribution of the estate. The statute bar is interposed, not in the interest and for the protection of the executor or administrator, but in the interest and for the protection of such creditors as have legally proved their claims, and of others who are pecuniarily interested in the settlement and distribution of the estate, as well as for expedition and certainty in arriving at a final settlement of the estate. The authority cited by the orator, 8 Redf. Wills, 313,' 314, is not in conflict with this view. It is there said : “ But the *542later cases establish the point beyond question, that where the suit is based upon a contract or promise merely as executor or administrator, if within his authority as such, the judgment will be only de bonis testatoris, and not de bonis propriis.” The important qualification, “ if within his authority as such” seems to have been overlooked or not heeded by the solicitor for the orator. No doubt if the executor had authority to bind the estate by his contract or promise, the judgment should and would be against the property of the estate, and not against the property of the executor. The cases cited in support of this doctrine are cases where the executor, as such, had authority to bind the estate by his contract or promise. Hence the authorities cited by the orator’s solicitor do not support the prayer that the defendant may be decreed to pay the balance of the orator’s claim out of the assets of the estate. If they did authorize such a decree, the facts stated in the bill are insufficient to found such a decree upon. The bill contains no allegation that the administrator has sufficient assets belonging to the estate to pay all the creditors in full or even to the extent that the orator has already been paid. But as the bill couíd be amended in this respect, we place the decision on this point upon the want of authority in the executor to bind the estate by his promise or note, and that by reason thereof and by reason of the voluntary withdrawal of the claim from the consideration of the commissioners, the claim has become barred, and the estate discharged from its payment.
II. The facts conceded by the demurrer do not show that the orator has been placed in this position by any fraud, accident, or mistake of fact, but rather by his own voluntary act. He obtained, and has received for the withdrawal of the claim from the consideration of the commissioners, just what he bargained for, the promise of the executor that he would adjust the claims with them, and pay the balance found due. That they were mistaken in regard to the.binding effect of the executor’s promise upon the estate, is wholly a mistake of law, against which equity will not relieve the orator. McDaniels v. Bank of Rutland, 29 Vt. 231. The orator and his brother were bound to know the law. It was *543negligence that they did not inform themselves fully in regard to the legal effect of their act. Equity does not relieve a party from the effect of his own mere negligence. It is not pertinent to inquire here whether the executor bound himself personally to perform his promise. It is true, “ the Court of Chancery has jurisdiction in aid of the Probate Court in the settlement of estates, where the functions and power of the Probate Court are inadequate to the purposes of perfect justice.” “ The functions and power of the Probate Court ” were ample and effectual to have rendered the orator “ perfect justice,” but he voluntarily .surrendered and bartered them away for the promise of the executor. That the bargain has proved unprofitable, and has failed to realize the expectations of the orator, furnishes no ground for the interposition of the Court of Chancery in his behalf. The case is not analogous to the case of Dickey v. Corliss, 41 Vt. 127. In that case the orator had duly presented his claim to the commissioners, and had done all in regard to obtaining its allowance which devolved upon a reasonably prudent man to do, but it failed to appear upon the list of allowed claims through the neglect or inadvertence of the commissioners. It was clearly a case of mistake or inadvertence of the commissioners, and not of the neglect of the orator. Where the mistake is partly of law and partly of fact, or where the mistake has been induced by the fraud or misconduct of the other party, equity will usually relieve the orator; but where the orator has obtained just what he bargained for, without the intervention of any fraud or misconduct of the other party, and the orator is suffering solely from tbe legal consequences of his own voluntary act, we know of no rule nor principle of equity law, and have not been cited to any, which will relieve him from such consequences.
The decree of the Court of Chancery dismissing the bill is affirmed, and the cause remanded.